Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings received 06/21/2021.
Claims 1, 6 and 10 being independent claims.
Claims 1-13 are currently pending and have been examined.

Drawings
The drawings are objected to because Fig. 3, 4 and 5 need to be replaced since the text is not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Sender’s communication device" in line 3, “the originator bank” in line 5, “the recipient’s communication device” in line 6, “the destination bank in lines 7-8”, “the central server component” in line 10, “notification service” and “the notification service” in lines 12-14, and “the settlement system” in line 12. Claim 6 recites the limitation “the central server” in lines 10-11, “the Destination bank” in line 13, “the settlement system” in line 19. Claim 10 recites the limitation “the central server component” in line 16, “the Destination bank” in line 19, "the Originator bank” in line 21. There is insufficient antecedent basis for these limitations in the claims. It is difficult for the examiner to understand the applicant’s invention. For the purpose of examination, the examiner interprets claims 1-5 to describe the system architecture, without any actual action steps; and claims 6-9 & 10-13 to describe a method for interbank funds transfer from one account to another between individuals using generic computing elements.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. 
When taking out all the additional elements from the claims, Independent claim 1 recites: 
the Sender's is connected via communication channels to the Originator bank; Originator and Destination banks are connected via communication channels to exercises control in the performance of funds transfer and sends requests to debit funds from the account with the Originator bank and debit them to the account with the Destination bank.
Claim 6 merely recites:
method for interbank funds transfer from one account to another between individuals wherein conveyed in advance at least one social identifier of the Recipient and identifier of the bank to the account with which funds must be credited, store identifiers; at the time of the transfer, the social identifier of the Recipient is given and transferred for identification of the Destination bank; identify the Destination bank and send the message requiring Sender's confirmation, in response to which the Sender enters the transfer amount and confirms the Destination bank; a confirmation of the Recipient's social identifier at the Destination bank is requested; the Sender is provided the opportunity to verify the Recipient by showing them the corresponding challenge phrase; requests are generated and sent to debit funds from the Originator bank and credit funds to the account with the Destination bank, a confirmation of the request fulfillment is received; messages confirming the funds transfer are sent to the Originator bank and the Destination bank with a request to debit funds from the Sender's account and credit funds to the Recipient's account, and confirmations of the fulfillment are received from banks; the Sender is notified of funds debiting and the Recipient - of funds crediting from the Sender.
Thus, under the broadest reasonable interpretation, the claim 1 merely recites requests to debit funds from the account with the Originator bank and debit them to the account with the Destination bank and claim 6 merely recites requests are generated and sent to debit funds from the Originator bank and credit funds to the account with the Destination bank. Therefore, both claims are directed towards a “Method of Organizing Human Activity” relating to a “commercial or legal interaction” i.e. including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Further, both claims are related to mental processes including concepts performed in the human mind (including an observation, evaluation, judgment and opinion). Claim 10 is similar to claim 6 and interpreted under the same premise.
The judicial exceptions are not integrated into a practical application because the combination of additional element(s) of “interbank funds transfer system”, “sender’s communication device”, “computation system”, “recipient’s communication device”, “computational server”, “settlement system”, “notification service”, and “central server component” are recited at a high level of generality i.e., as a generic processor performing generic computational functions as designed to do. Transmitting messages (data) and storing data are insignificant extra-solution activity. These additional elements merely describe how to generally “apply” the judicial exception in a computer environment to automate a process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). 
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components i.e. computing processor.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, these steps include well-understood, routine and conventional computing functionality carried out by generic computing components, see specification at least pages 7-9 disclosing generic commercially available computing components i.e. the transmission, storage, receiving and updating data steps, see MPEP 2106.05(d)(II). Therefore, the independent claims are ineligible. 
The dependent claims 2-5, 7-9 & 11-13 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of banking customer behavior systems. For instance, claims 2-4 further describe the system architecture without any actual action steps and with respect to claims 7-9 & 11-13, the claims further define the abstract idea and apply nothing significantly more. For the above reasons, claims 2-5, 7-9 & 11-13 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 5-13 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Adam E. Vancini et al. (US 10,592,877 B1, herein Vancini).

As per claim 1, Vancini teaches Interbank funds transfer system wherein the Sender's communication device is connected via communication channels to at least one computation system of the Originator bank, configured and set up to implement methods, and the Recipient's communication device is connected via communication channels to at least one computation system of the Destination bank, configured and set up to implement methods (Vancini abstract, column 2 lines 40-49 and column 12 lines 22-34); computation systems of Originator and Destination banks are connected via communication channels to at least one computation system of the central server component comprising at least one database, script module, interface modules to interact with each bank and interface modules to interact with the settlement system and notification service, configured and set up to implement methods and having a communication channel with the computation system of the notification service, as well as with at least one computational server of the settlement system (Vancini column 9 lines 35-52 and column 11 lines 15-64). The difference is, the computation system of the central server component exercises control in the performance of funds transfer and sends to the settlement system requests to debit funds from the account with the Originator bank and debit them to the account with the Destination bank, the settlement system performs the funds transfer, banks' computation systems show that requests have been fulfilled on Sender's and Recipient's accounts (Vancini column 8 lines 13-34 & column 12 lines 1-21).

As per claim 2, Vancini teaches the System according to cl. 1, Vancini further teaches: characterized in that the computation system of the notification service can be embedded in the computation system of the central server component (Vancini column 3 lines 30-41, column 9 lines 1-25 & 35-52 and column 11 lines 15-36 & 57-64).

As per claim 3, Vancini teaches the System according to cl. 1, Vancini further teaches: characterized in that the database is configured and set up to record, store arrays of information about social identifiers of the Recipient and identifiers of their banks (Vancini column 6 lines 4-28, column 7 lines 31-41, column 8 lines 61-67 and column 10 lines 42-54);

As per claim 5, Vancini teaches the System according to cl. 1, Vancini further teaches: characterized in that the script module is configured and set up to accept messages from interface modules, verify and edit them, store the results of processing in the database (Vancini column 7 lines 56-67, column 8 lines 1-12 and column 10 lines 49-53).

As per claim 6, Vancini teaches the Automated method for interbank funds transfer from one account to another between individuals wherein the central server component is conveyed in advance at least one social identifier of the Recipient and identifier of the bank to the account with which funds must be credited, and the central server component stores identifiers in the database (Vancini abstract, column 4 lines 14-29 and column 7 lines 1-41); at the time of the transfer, the social identifier of the Recipient is given and transferred for identification of the Destination bank (Vancini column 4 lines 14-29, column 5 lines 42-67 and column 7 lines 1-61); the central server component, by processing the received messages, identifies the Destination bank and sends the message requiring Sender's confirmation, in response to which the Sender enters the transfer amount and confirms the Destination bank (Vancini column 8 lines 28-30, column 11 lines 15-64 & column 12 lines 1-21); a confirmation of the Recipient's social identifier at the Destination bank is requested (Vancini column 9 lines 1-16 & column 11 lines 15-64); the Sender is provided the opportunity to verify the Recipient by showing them the corresponding challenge phrase (Vancini column 8 lines 45-64 and column 9 lines 1-26); requests are generated and sent to the settlement system to debit funds from the Originator bank and credit funds to the account with the Destination bank, a confirmation of the request fulfillment is received from the settlement system (Vancini column 4 lines 1-13, column 6 lines 29-67, column 9 lines 27-52 and column 12 lines 1-34); messages confirming the funds transfer are sent to the Originator bank and the Destination bank with a request to debit funds from the Sender's account and credit funds to the Recipient's account, and confirmations of the fulfillment are received from banks (Vancini column 10 lines 42-54 & column 12 lines 1-21); the Sender is notified of funds debiting and the Recipient - of funds crediting from the Sender (Vancini column 10 lines 1-14 & lines 47-67).

As per claim 7, Vancini teaches the Method according to cl. 6, Vancini further teaches: characterized in that computation systems of Originator and Destination banks and the settlement system interact via the central server component that performs validation procedures to authenticate the funds transfer (Vancini column 8 lines 1-13 & 35-55 an column 10 lines 27-46).
As per claim 11, the claim recites analogous limitations to claim recites analogous limitations to claim 7 above and rejected under the same premise.

As per claim 8, Vancini teaches the Method according to cl. 6, Vancini further teaches: characterized in that the settlement system performs funds transfers between the Originator bank and the Destination bank separately for each Sender's transfer (Vancini column 4 lines 1-13 & 42-67, column 5 lines 1-31, column 8 lines 13-34 and column 9 lines 35-52).
As per claim 12, the claim recites analogous limitations to claim recites analogous limitations to claim 8 above and rejected under the same premise.

As per claim 9, Vancini teaches the Method according to cl. 6, Vancini further teaches: characterized in that the Sender only needs to know the social identifier of the Recipient; other bank details are known to the Destination bank by default, therefore the full details of the Recipient are auto-generated after passing multi-factor authentications of computation systems of the Originator bank, the Destination bank and the computation system of the central server component (Vancini column 8 lines 1-12).
As per claim 13, the claim recites analogous limitations to claim recites analogous limitations to claim 9 above and rejected under the same premise.

As per claim 10, Vancini teaches the Automated method for interbank funds transfer from one account to another between individuals wherein the Sender and the Recipient are the same individual, characterized in that at the time of the transfer it is communicated that the transfer is to be performed between the accounts of the same individual and the bank identifier is indicated to the Recipient's account with which funds are to be credited (Vancini column 4 lines 42-50, column 5 lines 3-25 & column 6 lines 29-67); the central server component, by means of processing, checks that the details of the Sender and the Recipient match and verifies that the Sender and the Recipient are the same person (Vancini column 7 lines 56-67 & column 8 lines 1-12 & lines 45-64). After this, a confirmation of the availability of Recipient's identifier in the Destination bank is requested (Vancini column 8 lines 28-30, column 11 lines 15-64 & column 12 lines 1-21); requests are generated and sent to the settlement system to debit funds from the Originator bank and credit funds to the account with the Destination bank, a confirmation of the request fulfillment is received from the settlement system (Vancini column 9 lines 1-16 & column 11 lines 15-64); messages confirming the funds transfer are sent to the Originator bank and the Destination bank with a request to debit funds from the Sender's account and credit funds to the Recipient's account, and confirmations of the fulfillment are received from banks (Vancini column 10 lines 42-54 & column 12 lines 1-21); the Sender who also is the Recipient is notified of funds debiting from one account and of funds crediting to another account (Vancini column 10 lines 1-14 & lines 47-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vancini in view of Ron Hirson et al. (US 8,412,626 B2, herein Hirson).

As per claim 4, Vancini teaches the System according to cl. 1, it can be argued Vancini does not explicitly teach, however Hirson further teaches: characterized in that the interface modules are configured and set up to accept messages from the computation system of the Originator bank or the Recipient bank, control their integrity and check for transport errors, transmit messages to the script module, receive responses from the script module, put messages into transport format and transmit them to the computation system of the relevant bank (Hirson abstract, column 7 lines 32-43, column 8 lines 1-19, column 15 lines 57-61, column 16 lines 1-8 and column 24 lines 1-28);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method for transferring funds as taught in Vancini with the systems and methods to secure transactions via mobile devices as taught in Hirson in order to generate a set of one or more messages to the mobile phone based on a set of rules, regulations, limits, records and restrictions (see Hirson column 8 lines 6-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/21/2022